DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-2 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application No. 2010/0291624; published November 18, 2012) has been withdrawn in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent Application No. 2011/0183014; published July 28, 2011).
	The claims are directed to an isolated cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, NAT9, NDUFA9, PLA2G1B, PYCRI, RAD51AP1, STRADA, SVOPL and ZFYVE9.
	Huang et al. teaches HA22T cells treated with PYBBE (extract from Zanthoxylum avicennae) resulting in the reduced expression of FGF2 (see paragraph [0151]).  
	Because the cell of Huang et al. meet the structural requirements of the instant claims, the cell of Huang et al. will have reduced expression by at least 15% relative to a control.
	Accordingly, Huang et al. anticipates the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of copending Application No. 16/761009 (reference application). 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, STRADA, SVOPL, or ZFYVE9.
The co-pending claims are directed to a cell comprising reduced expression of at least one gene selected ZNF205, NEU2, NAT9, SVOPL, COQ9, BTN2A1, PYCR1, EP300, SEC61G, NDUFA9, RAD51AP1, COX20, MAPK6, WDR62, LRGUK, CDK6, KIAA1683, CRISP3, GRPR, DPH7, GEMIN8, KIAA1407, RFXAP, SMARRCA4, CCDC147, AACS, CDK9, C7ORF26, ZDHHC14, RNUT1, GAB1, EMC3, FAM96A, FAM36A, LOC55831, LOC136306, DEFB126, MGC955, EPHX2, SRGAP1, PPP5C, MET, SELM, TSPYL2, TSARG6, NDUFB2, PLAU, FLJ36888, ADORA2B, FLJ22875, HMMR, NRK, LRIT3, FLJ44691, GPR154, ZGPAT, DRD1, FLJ27505, EDG5, SNRNP40, HPRP8BP, GPA33, JDP2, FLJ20010, FOXJ1, SCT, CHD1L, SULT1C1, STN2, MRS2L, RAD51AP1, DPH7, CLPP, ZNF37, AP3B2, DEGS2, PIR, D2LIC, CNTF, PAM, MYH9, PRPF4, SLC4A11, LRRCC1, FZD9, GPR43, LTF, ARIH1, PIK3R3, PTGFRN, HSPA5BP1, ZDHHC16, KIAA1764, C19ORF14, FLNA, FLJ32786, DKFZP434K046, C9ORF112, and/or PIR51.  Because the co-pending cells meet the structural requirements of the instant claims, the co-pending cells will have reduced expression by at least 15% relative to a control.
Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the reply dated May 23,2022, applicant argues that because the reference application was filed after the instant application, the reference application cannot be used as the basis of a double patenting rejection.  Applicant’s arguments have been fully considered and not found persuasive. 
Nonstatutory double patenting analyses are performed without regard to effective filing date.  A rejection may be appropriate even if the reference patent or application was effectively filed on the same day as, or after, the application under examination (see M.P.E.P. § 804).   However, If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.  Here, the nonstatutory double patenting rejection is not the only rejection remaining; therefore, it will be maintained.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648